Case 2:19-bk-14626-NB   Doc 36 Filed 05/01/19 Entered 05/01/19 11:48:00   Desc
                         Main Document     Page 1 of 8
Case 2:19-bk-14626-NB   Doc 36 Filed 05/01/19 Entered 05/01/19 11:48:00   Desc
                         Main Document     Page 2 of 8
Case 2:19-bk-14626-NB   Doc 36 Filed 05/01/19 Entered 05/01/19 11:48:00   Desc
                         Main Document     Page 3 of 8
Case 2:19-bk-14626-NB   Doc 36 Filed 05/01/19 Entered 05/01/19 11:48:00   Desc
                         Main Document     Page 4 of 8
Case 2:19-bk-14626-NB   Doc 36 Filed 05/01/19 Entered 05/01/19 11:48:00   Desc
                         Main Document     Page 5 of 8
Case 2:19-bk-14626-NB   Doc 36 Filed 05/01/19 Entered 05/01/19 11:48:00   Desc
                         Main Document     Page 6 of 8
Case 2:19-bk-14626-NB   Doc 36 Filed 05/01/19 Entered 05/01/19 11:48:00   Desc
                         Main Document     Page 7 of 8
Case 2:19-bk-14626-NB   Doc 36 Filed 05/01/19 Entered 05/01/19 11:48:00   Desc
                         Main Document     Page 8 of 8
